                                                    U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                     86 Chambers Street
                                                     New York, New York 10007       3/6/2020
                                                     March 5, 2020

BY ECF

Honorable Sarah Netburn
United States Magistrate Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

               Re:    Susan V. Wallace v. Ryan D. McCarthy, 18 Civ. 6525 (RA) (SN)

Dear Judge Netburn:

        This Office represents defendant Ryan D. McCarthy (“Defendant”), the Secretary of the
Army (“Army”), in the above-referenced employment discrimination case brought by pro se
plaintiff Susan V. Wallace (“Plaintiff”). I write respectfully to request an adjournment of the
conference currently scheduled for March 10, 2020, and an extension of the deadline for the
completion of fact discovery.

         On February 12, 2020, the Court scheduled a discovery conference for March 10, 2020,
to discuss the issues raised in Defendant’s February 11, 2020, letter (Dkt. No. 63). (See Dkt. No.
64.) The parties’ understanding is that the Court also intended to address at that conference any
disputes concerning Defendant’s responses to Plaintiff’s initial set of interrogatories and
document requests, which were served on January 31, 2020. Defendant is working to respond to
those requests but requires additional information from the Army in order to do so, and has
accordingly requested from Plaintiff a two-week extension, to March 16, 2020, to serve its
responses to Plaintiff’s requests. Plaintiff has consented to that extension. Accordingly, the
parties respectfully request that the conference currently scheduled for March 10, 2020, be
adjourned by approximately two weeks, so that Defendant serves his responses, and Plaintiff has
time to review those responses, in advance of the conference. Additionally, because the parties
are still in the process of exchanging document discovery, and thus have not yet scheduled or
taken depositions, we respectfully request an extension from March 25, 2020, to April 30, 2020,
of the deadline to complete fact discovery.1 This is the parties’ first request for an adjournment
of the conference and for an extension of this deadline.


1
 The parties request that the other deadlines set forth in the Court’s November 25, 2019,
Scheduling Order (Dkt. No. 46) each be extended by approximately one month, such that
opening expert reports would be due by June 8, 2020; rebuttal expert reports would be due by
July 8, 2020; the deadline for completion of expert discovery would be August 6, 2020; and any
summary judgment motions would be due by September 7, 2020.
           The Honorable Sarah Netburn
           Page 2

                  We thank the Court for its consideration of this request.

                                                          Respectfully submitted,

                                                          GEOFFREY S. BERMAN
                                                          United States Attorney for the
                                                          Southern District of New York

                                                     By: /s/ Rachael L. Doud
                                                         RACHAEL L. DOUD
                                                         Assistant United States Attorney
                                                         86 Chambers St., 3rd Floor
                                                         New York, New York 10007
                                                         (212) 637-3274

           cc:    Susan V. Wallace (by ECF)

The discovery conference currently scheduled for March 10, 2020, is ADJOURNED. The conference is
RESCHEDULED to Friday, March 27, 2020, at 11:00 a.m. All fact discovery shall close April 30, 2020.
SO ORDERED.



March 6, 2020
New York, New York
